Citation Nr: 1742320	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left shoulder rotator cuff syndrome with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1963 to November 1965.  

This matter arises before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2016, the Veteran provided testimony at a travel board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the Veteran's claim file.

The issue is presently before the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's right shoulder disability is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability are met.  38 U.S.C.A. § 1101, 1131, 1132, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (b) (2016).  


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As this decision grants the benefits sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A.

Law and Analysis

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic disorders, including arthritis, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Here, the Veteran seeks entitlement to service connection for a right shoulder disability.  To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


	(CONTINUED ON NEXT PAGE)

		a) In-service Event

The Veteran contends that he injured his left shoulder during service after being in an automobile accident; however, the Veteran's service treatment records (STRs) are silent as to the Veteran being injured in an accident.  Alternatively, STRs do show that the Veteran reported falling onto his left shoulder in May 1965.  In his hearing, the Veteran testified that he dislocated his shoulder in the accident, but it reset itself.  He further testified and explained that he did not report the accident for fear of getting himself and the other service members in trouble; therefore, the Veteran merely reported falling and injuring his left shoulder.  The evidence of record reveals two lay statements submitted on the Veteran's behalf which includes one from his former platoon leader who noted that the Veteran was involved in a car accident while in service and that as a result, the Veteran could not drive for about six to eight weeks.  A second letter is from another service member who indicated that he was also involved in the accident with the Veteran.  The service member also noted that the Veteran did in fact injure his shoulder during the accident and that the Veteran reported to sick call.  STRs reveal one day after the reported shoulder injury, the Veteran received an x-ray of his left shoulder which found no bony injuries and a diagnosis of calcific bursitis of the left shoulder.  Approximately two weeks later, the Veteran complained of still feeling pain in his left shoulder.

As the submitted statements and the reported injury noted in the STRs corroborate the Veteran's report of his in-service shoulder injury, the Board finds that the Veteran is credible in this regard and competent to report the in-service injury.  

		b.) Present Disability

Presently, the Veteran has a diagnosis of rotator cuff syndrome.  In his February 2012 VA Disability Benefits Questionnaire (DBQ), the examiner noted that the Veteran's left shoulder flexion was at 120 degrees with no objective evidence of painful motion, and left shoulder abduction was at 100 degrees with no objective evidence of painful motion.  After repetitive use testing, the results remained the same.  The examiner noted functional loss due to less movement than normal and pain on movement.  During the examination, the Veteran was given an x-ray which determined mild degenerative changes of the Veteran's left shoulder and calcifications secondary to chronic calcific rotator cuff tendinopathy.  The examiner ultimately diagnosed the Veteran with rotator cuff syndrome.  

		c.) Nexus

In his February 2012 DBQ, the Veteran reported that after leaving military service he continued to have intermittent left shoulder pain with ordinary movements; however, he did not seek medical attention for his shoulder symptoms, but used self-therapy instead.  After examining the Veteran, the examiner indicated that she could not resolve the issue of whether the Veteran's current left shoulder disability was related to his in-service injury without resorting to mere speculation.  In short, the examiner explained that rotator cuff pathology is common and a diagnosis of calcific bursitis in service may reflect a condition that existed prior to military service.

Similarly, in an August 2013 VA medical opinion, the examiner determined that the Veteran's current shoulder disability was less likely than not related to his in-service injury because calcifications take years to develop.  She further noted that the Veteran's exit examination did not reflect injury to the Veteran's upper extremities and there was no evidence of a left shoulder condition in the years proximal to service; therefore, no continuity of care.  Additionally, the examiner found that the more likely cause of the Veteran's current left shoulder rotator syndrome is the Veteran's years of coaching basketball and age-related degenerative changes.  

Considering both medical examinations, the Board does not give significant weight to either opinion as the examiner in the February 2012 examination indicated a medical rationale could not be provided without speculating.  Additionally, the examiner in the August 2013 examination also used speculation in her supporting rationale and failed to acknowledge the Veteran's lay statements of ongoing symptoms and treatment with self-therapy since service.  As such, the Board finds that the opinions are inadequate, and both are given little weight in adjudicating the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In contrast, the Board finds that the Veteran's testimony and reports of continuity of symptomatology are credible and probative.  As noted above, service treatment records show that the Veteran suffered a left shoulder injury in May 1965 with a diagnosis of calcific bursitis.  STRs and the Veteran's testimony reveal that the Veteran received prompt treatment for the injury and was placed on light duty.  This testimony is found credible and is consistent with the statements from the two statements submitted by his former platoon leader and the other service member.  The Veteran further testified that he has experienced left shoulder pain since separation from service, and has treated it with self-therapy which he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Circ. 2007).  The evidence of record reveals degenerative changes to the right shoulder, confirmed by February 2012 diagnostic imaging, and that the Veteran has a current diagnosis of rotator cuff syndrome.

Moreover, while the August 2013 examiner suggested that the Veteran's basketball coaching contributed to the Veteran's shoulder disability, the Veteran explained in his hearing that his job as a coach requires more verbal activity than any activity with his arms.  He further explained that if he did use his arm, it would have been his right arm as he is right handed; therefore, his left shoulder would not have been affected much, if at all.

Further, while both examiners determined that calcifications take years to develop, there is no clear and unmistakable evidence of record to suggest that the Veteran's shoulder disability existed prior to service.  Therefore, since a shoulder injury or disability was not noted on the Veteran's enlistment examination, the Veteran is presumed sound upon entry into service.  See 38 C.F.R. § 3.304 (b).  As such, the in-service calcific bursitis diagnosis is presumed to be the result of an in-service injury.

Therefore, in light of the Veteran's documented in-service left shoulder injury, a current left shoulder disability, and credible assertions of continuity of symptomatology, the Board finds that the preponderance of the evidence weighs in favor of the Veteran and the Veteran's left shoulder disability is causally related to his active service.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for left shoulder rotator cuff syndrome with degenerative changes is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


